DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-20 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/20 has been considered by the examiner.

Objections to the claims
Claim 7 is objected to because the claim should recite “is injectable.”



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the phrase “the graft material.”  However the phrase lacks antecedent basis because no previous type of graft material is claimed and which type of graft material is intended by applicants is not clear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20120116424) (Lee) in view of Daniel et al (US 20120078378) (Daniel).
Lee discloses fixation of synthetic (resorbable and nonresorbable) and biological membranes and meshes for hernia repair [0017]. Lee discloses [0290] implanting a polyester mesh (in disc shape form) between the peritoneum and the abdominal muscle of a pig, and that after mesh implantation, the abdominal wall fascia (thereby disclosing the claimed “abdominal wall opening comprises an abdominal fascia incision” (claim 17) and disclosing the claimed “implanting a graft material in contact with an opening in an abdominal wall,” claim 1, part 1) and, subcutaneous tissue, and skin were closed with a running suture, thereby disclosing the graft material is a sheet (claim 7), a synthetic mesh (claim 8) and that the abdominal wall opening completely was closed after the abdominal wall opening after implanting the graft material (claim 13).  Because Lee discloses the abdominal wall fascia, subcutaneous tissue, and skin were closed with a running suture, Lee discloses the abdominal wall opening is closed with a synthetic mesh (claim 14) and that the surgical incision comprised an abdominal fascia incision (claim 17).  
Lee discloses [0291] the area with mesh with adhesive started to show signs of ingrowth and that with time tissue ingrowth into the uncoated region of the mesh [0291], thereby disclosing the claimed “wherein the graft material promotes healing of the abdominal wall opening” (claim 1, part 2).
Regarding claim 9, Lee discloses [0290] the coated mesh was placed on top of the peritoneum with pressure applied to by the placement of hands over the abdominal muscle layer, thereby disclosing the claimed “wherein implanting the graft material includes aligning the graft material with the opening in the abdominal wall.”  Because Lee discloses the mesh was coated with strips of an adhesive [0290], Lee discloses the claimed “anchoring the graft material to the abdominal wall by an adhesive” (claim 11).  	Regarding claim 10, Lee discloses [0291] the graft material (uncoated mesh) was placed on top of the peritoneum or, thereby disclosing the claimed “wherein implanting the graft material does not actively affix the graft material to the abdominal wall.”  See, applicant’s specification [0094], disclosing that the “not actively affixed” can be the graft material which is placed as an overlay or underlay in contact with or in close proximity to the opening. 
Regarding claim 12, [0290] Lee discloses the coated mesh was placed on top of the peritoneum with pressure applied to by the placement of hands over the abdominal muscle layer, thereby disclosing the claimed “implanting the graft material over the abdominal wall opening.”
Regarding claim 15, Lee fails to disclose removal of debrided fascia.  However, it would have been obvious to one of ordinary skill to remove debrided fascia in view of the teachings of Lee that the fascia is utilized in the closure of the wound after graft implantation.  One of ordinary skill would have been interested in removing damaged tissue in order to ensure the fascia remaining would result in a stable wound closure and to facilitate healing, lacking evidence to the contrary.
Lee discloses a method of hernia repair [0017] comprising a method of adhering a first surface (the claimed graft) to a second surface (the wound) in a subject [0154] wherein the subject is having or recovering from a hernia [0154], [0205] wherein the surgical incision (the patient is recovering from surgery [0154]; the claimed “wherein the abdominal wall opening comprises a surgical incision” (claim 16); the claimed “wherein the surgical incision is cause by a surgery comprising a laparoscopy” (claim 18)) is from a laparoscopic procedure [0154]. 
Regarding claim 19, Lee discloses a method of promoting healing of an opening in the abdominal wall.  Lee discloses fixation of synthetic (resorbable and nonresorbable) and biological membranes and meshes (the claimed “obtaining graft material,” claim 19 part 1) for hernia repair [0017]. Lee discloses [0290] implanting a polyester mesh between the peritoneum and the abdominal muscle of a pig (the claimed “implanting the graft material in a subject, wherein the graft material is implanted in contact with the opening in the abdominal wall,” claim 19, parts 2 and 3).
Regarding claim 20, Lee discloses a method of repairing a hernia. Lee discloses a method of promoting healing of an opening in the abdominal wall (the claimed “repairing a hernia).  Lee discloses [0290] implanting a polyester mesh between the peritoneum and the abdominal muscle of a pig (the claimed “implanting the graft material in contact with the opening in the abdominal wall,” claim 20 part 1).


Lee differs from the claims in that the document fails to disclose the graft material comprises placental tissue or that the method reduces the occurrence or development of a hernia in an individual at risk.  However, Daniel cures the deficiency.
Daniel discloses human placental membrane (amniotic membrane or tissue) [0002] has been used for reconstructive surgical procedures and that the membrane serves as a substrate material also known as a biological dressing or a patch graft [0002]. Daniel discloses the placental tissue comprises tissue derived from the placenta [0003] (“the claimed placental derived tissue” claim 2) and that the placental derived tissue comprises amnion and chorion [0003] (claim 3).  Daniels teaches that the tissue grafts do not readily break and therefore discloses the claimed “method of reducing the occurrence and/or development of a hernia in a subject at risk thereof.” 
Daniel discloses the amnion tissue can be used as a membrane to assist in tissue regeneration and improved healing outcomes, thereby disclosing the claimed “wherein the placenta-derived membrane comprises amnion or chorion” (claim 4). 
Regarding claim 5, Daniel discloses [0003] the placenta is composed of the umbilical cord and amniotic sac and that the amniotic sac, commonly referred to as the amniotic membrane has two primary layers of tissue, amnion and chorion. Daniel, disclosing the graft can be a placental tissue graft, thereby discloses the graft material can comprise the claimed “amniotic-chorionic membrane” [0002], [0003] and can be human [0002].
Regarding claim 6, Daniel discloses the placental membrane (the claimed “graft material”l) can be frozen [0002].
Daniel discloses human placental membrane (amniotic membrane or tissue) [0002] has been used for reconstructive surgical procedures and that the membrane serves as a substrate material also known as a biological dressing or a patch graft [0002] (claim 20, part 2).
It would have been obvious to one of ordinary skill to modify the method of Lee by substituting a graft comprising placental material as taught by Daniel in view of the teachings of Daniel that placental membrane has been used for reconstructive surgical procedures and that the tissue grafts are easy to handle, do not readily break, may be composed in such as manner as to hold sutures, and, provide specific rates or resorption and therefore promote repair of the abdominal wall opening.  One of ordinary skill would have had a reasonable expectation of success in utilizing placental tissue grafts in view of the teachings of Daniel that the tissue grafts have numerous applications and can be used in a variety or procedures [0067].  
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.


Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632